Appeal from an order of the Family Court, Erie County (Margaret O. Szczur, J.), entered September 25, 2003 in a proceeding pursuant to Social Services Law § 384-b. The order, among other things, adjudged that respondent’s child has been permanently neglected by respondent.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Family Court properly granted the petition seeking termination of respondent’s parental rights on the ground of permanent neglect. Respondent admitted that he permanently neglected the child, and the evidence at the dispositional hearing established that he lacked “a realistic, feasible plan for the child’s future care” (Matter of Tyreese H., 4 AD3d 208, 209 [2004]). In addition, the evidence at the dispositional hearing established that the best interests of the child would be served by allowing the adoption process to move forward (see Matter of Gina I., 270 AD2d 21 [2000], lv denied 95 NY2d 756 [2000]). Thus, contrary to respondent’s contention, the court properly determined that a suspended judgment is not an appropriate disposition (see Matter of Trisha K., 9 AD3d 900, 901 [2004]). Finally, respondent’s contentions with respect to matters relating to the proposed adoption and events that occurred subsequent to the dispositional order are not properly before us. Present—Green, J.P., Hurlbutt, Kehoe, Smith and Hayes, JJ.